DETAILED ACTION
Status of the Claims
Claims 2, 13-16, 23-24 and 27-93 are canceled. 
Claims 1, 3-12, 17-22 and 25-26 are pending. 
Claims 10-12, 17-22 and 25-26 are withdrawn as being drawn to non-elected subject matter. 
Claims 1 and 3-9 are currently pending and under consideration.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2021 has been entered.
The following Office Action is in response to Applicant’s communication dated 09/21/2021.  Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn.  The following rejection(s) and/or objection(s) are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please note that the new examiner of record is Jeremy Flinders.

Claim Rejections – 35 U.S.C. 103(a)

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Dirks et al. and Moore et al.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dirks et al. (US 2010/0287638, cited in the IDS filed 03/29/2018, of record) in view of Moore et al. (US 2015/0030583, cited in the IDS filed 03/29/2018, of record). 
Regarding claim 1, Dirks et al. teach a method of characterizing glioblastoma multiforme stem cell as suitable for treatment (e.g. as per para 0005, 0066, and/or 0103) comprising:
culturing the GBM stem cell to provide a culture (e.g. as per para 0006-0008);
contacting a first set of aliquots of the culture with individual compounds selected from a panel of compounds (e.g. para 0009);
identifying three or more of the selected compounds that cause more than a threshold level of cell death in the first set of aliquots (e.g. by at least 2%...... to 99% as per para 0009, wherein a decrease in proliferation may be caused by cell death as per para 0017); and 
characterizing the GBM stem cell as suitable for treatment with one or more combinations comprising the identified compounds (e.g. as per para 0088), contacting the tumor stem cell with a therapeutic agent or combination of therapeutic agents and measuring cellular proliferation.  An agent or combination of agents with reduces cellular proliferation in vitro is identified as a potential therapeutic agent or combination of agents for use in that particular patient and that optimized therapeutic regimens can be identified; e.g. para. [0088]. 
claim 3, Dirks et al. teach tumor tissue samples.  Enzyme is added to the sample, the samples are incubated, and suspensions of cells were transferred to culture flasks and cultured; e.g. para. [0122[.
Regarding claim 4, Dirks et al. teach the use of ACCUTASE; e.g. para. [0122].
Regarding claims 5 and 6, Dirks et al. teach incubation at 37°C; e.g. para. [0122].
Regarding claim 7, Dirks et al. teach that a decrease in proliferation means an increase in cell death; e.g., para. [0017], teaching reduction of proliferation of the cells by about 50%; e.g. para. [0009].
However, it is noted that Dirks does not teach AZD-7762, as set forth in claim 1.
Regarding claim 1, Moore et al. teach a chemotherapeutic library of compounds and associated screening assays; e.g. para. [0097].
 Moore et al. teach the chemotherapeutic AZD-7762 and disulfiram; e.g. para. [0126].
It would have been prima facie obvious to one of ordinary skill in the art before the filing of the claimed invention to modify the method and system of Dirks et al. with the inclusion of AZD-7762 wherein one skilled in the art would have been motivated to combine the method of including AZD-7762 in a screening assay because Dirks et al. were already teaching the use of chemotherapeutic compounds in their screening assay and Moore et al. teach a library of chemotherapeutic compounds. There is a reasonable expectation of success of combining Dirks et al. with Moore et al. because both use methodologies of using known therapeutic agents in cancer-related screening assays. 
prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to 
One of ordinary skill in the art would have been motivated to 
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
***
Response to Arguments
The 09/21/2021 remarks argue: the present invention has unexpected results.
The 09/21/2021 remarks at page 8 state “Applicant respectfully submits that the cited references either taken alone or in combination, do not render the presently amended claim 1 obvious, and therefore submits that a prima facie case of obviousness has not been made.”  However, there are no arguments to support an allegation that a prima facie case of obviousness has not been made.
Next, the remarks (citing the declaration pursuant to 37 C.F.R. 1.132) submit “that even if a prima facie case of obviousness exists over the cited references (which is not admitted), any such prima facie case of obviousness is rebutted at least by the unexpected and superior results obtained with the claimed methods.”  These supposed unexpected results are that the “median survival for GBM patients ranges from 12.1 with radiation therapy to 14.6 months with a combination of radiation and temozolomide (TMZ), the current standard of care”, while their combination treatments of three, 
Applicant's arguments have been carefully considered but they are not persuasive for at least the following reasons.
First, it is noted that the pending claims are drawn to a “method of characterizing a glioblastoma multiforme (GBM) stem cell as suitable for treatment” comprising steps of “culturing the GBM stem cell to provide a culture”, “contacting a first set of aliquots of the culture with individual compounds selected from a panel of compounds”, “identifying three or more of the selected compounds that cause more than a threshold level of cell death in the first set of aliquots”, and “characterizing the GBM stem cell as suitable for treatment with one or more combinations comprising the three or more identified compounds”, wherein the panel comprises at least one compound from each of two groupings.  Note that the claim uses the term “comprising” to describe the compounds on the panel and the transitional phrase "comprising" is inclusive or open-ended and does not exclude additional, unrecited elements or method steps, as stated in MPEP 2111.03.  Therefore, the panel of compounds could comprise essentially any other compounds beyond those listed.  
Second, it is noted that the claims are drawn to a “method of characterizing a glioblastoma multiforme (GBM) stem cell as suitable for treatment”, rather than to a method of treating a patient in order to extend the patient’s overall survival with treatment of three compounds.  These are two, distinct methods that do not share the same scope.  The present, pending claims do not measure or report on overall patient cannot be commensurate in scope to the present claims.  
Third, the compounds recited in the declaration to treat the five patients have not been identified, and therefore one of ordinary skill in the art could not envision or estimate the expected results, which can in turn be compared to the actual results by Applicant to determine if they were, in fact, unexpected and superior.

Dirks et al., Moore et al., and Ross et al.
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dirks et al. in view of Moore et al. (US 2015/0030583, cited in the IDS filed 03/29/2018, of record), and further in view of Ross et al. (US 2011/0178046, cited in the IDS filed 04/27/2020, of record). 
Dirk in view of Moore is relied on as above, however, it is noted that the references are silent on the limitation of at least one of the one or more combinations comprises at least one anti-neoplastic/chemotherapeutic compound and at least one other compound, as set forth in claim 8.
Regarding claim 8, Dirks in view of Moore teaches contacting the cells with a therapeutic agent or combination of therapeutic agents; e.g. para. [0088]. 
Regarding claim 8, Ross teaches one chemotherapeutic agent and one additional compound in the treatment of glioblastoma (e.g. as per claim 1 of Ross and/or para 0006). 
Ross teach administering a chemotherapeutic agent and an additional compound resulting in GBM cell senescence (e.g. as per para 0006).
It would have been prima facie obvious to one of ordinary skill in the art before the filing of the claimed invention to modify the method and system of Dirks et al. with the method of using a chemotherapeutic and another compound wherein one skilled in 
***
Response to Arguments
Applicant does not offer further arguments regarding the above obviousness rejections beyond what was set forth with regard to the 35 U.S.C. § 103 rejection, above.  To the extent that Applicant is merely repeating their previous argument, the Examiner contends that those issues were adequately addressed in the above sections, which are incorporated in their entireties herein by reference.

Dirks et al., Moore et al., and Hothi et al.
Claims 1, 3-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dirks et al. in view of Moore et al. (US 2015/0030583, cited in the IDS filed 03/29/2018, of record), and further in view of Hothi et al. (Oncotarget, 2012, 3, pages 1124-1136, cited in the IDS filed 04/27/2020, of record).
Claim 9 depends from claim 1 with the further limitation that step (c) further comprises:
from the identified three or more selected compounds, further selecting at least two compounds as preferred compounds based on at least one of the following characteristics:
Overall level of cell death causes in the first set of aliquots;
known ability to cross the blood-brain barrier in a GBM patient and 

wherein step (d) further comprises characterizing the GBM tumor as suitable for treatment with one or more combinations of the preferred compounds. 
Regarding claim 9, Dirks et al. teach combinations of agents in treating a patient’s tumor (e.g. as per para 0088). 
Dirks et al. does not teach further selecting at least two compounds as preferred compounds based on at least one of the following characteristics: overall level of cell death caused in the first set of aliquots; known ability to cross the blood-brain barrier in a GBM patient; and known likely side effects to a GBM patient, and wherein step (e) further comprises characterizing the GBM tumor as suitable for treatment with one or more combinations of the preferred compounds.
Regarding claim 9, Hothi is concerned with overall-level of GSC death, side-effects of compounds used to treat glioblastoma and are further concerned with compounds able to cross the blood-brain barrier; e.g. abstract and page 1134, paragraph 1. 
It would have been prima facie obvious to one of ordinary skill in the art before the filing of the claimed invention to modify the method and system of Dirks et al. and Moore et al. with the  teachings of Hothi et al., wherein one skilled in the art would have been motivated to combine teachings of Hothi et al. because Hothi et al. are concerned with the effects of compounds that are best at causing cell death in GSCs, the same interest taught by Dirks et al., but further are concerned with the side-effects of the compounds and the ability to reach the cells of interest in the patient’s brain tumor. Regarding the limitation of selecting 2 additional compounds, Dirks et al. were already 
***
Response to Arguments
Applicant does not offer further arguments regarding the above obviousness rejections beyond what was set forth with regard to the 35 U.S.C. § 103 rejection, above.  To the extent that Applicant is merely repeating their previous argument, the Examiner contends that those issues were adequately addressed in the above sections, which are incorporated in their entireties herein by reference.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022.  The examiner can normally be reached M-F 10-6:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639